 Case 1:21-cv-00979-CFC Document 23 Filed 08/04/21 Page 1 of 1 PageID #: 482
                                                                                   1313 North Market Street
                                                                                               P.O. Box 951
                                                                                  Wilmington, DE 19899-0951
                                                                                               302 984 6000
                                                                                     www.potteranderson.com


                                                                                             John A. Sensing
                                                                                                      Partner
                                                                               jsensing@potteranderson.com
                                                                                   302 984-6093 Direct Phone
                                                                                            302 658-1192 Fax
                                         August 4, 2021

VIA E-FILE AND HAND DELIVERY
The Honorable Jennifer L. Hall
U.S. District Court for the District of Delaware
J. Caleb Boggs Federal Building
844 N. King Street
Wilmington, Delaware 19801

                RE: Whirlpool Corporation v. Davide Cabri
                    C.A. No. 1:21-cv-00979-CFC

Dear Magistrate Judge Hall:

        In response to the Court’s Order dated July 29, 2021 (D.I. 21), the parties have conferred
and do not consent to a final determination of the pending Emergency Motion for Preliminary
Injunction and Expedited Proceedings (D.I. 7) by a Magistrate Judge.


                                                   Respectfully Submitted,

 POTTER ANDERSON & CORROON LLP                     MCDERMOTT WILL & EMERY LLP

 By: /s/ John A. Sensing                           By: /s/ Ethan H. Townsend
       John A. Sensing (#5232)                           Ethan H. Townsend (# 5813)
       Bindu A. Palapura (#5370)                         1007 North Orange Street, 10th Floor
       Jesse L. Noa (#5973)                              Wilmington, DE 19801
       Hercules Plaza, 6th Floor                         (302) 485-3900
       1313 N. Market Street                             ehtownsend@mwe.com
       Wilmington, DE 19801
       (302) 984-6000                              Attorneys for Defendant
       jsensing@potteranderson.com
       bpalapura@potteranderson.com
       jnoa@potteranderson.com

 Attorneys for Plaintiff

7313889/52006
